USCA11 Case: 20-12489    Date Filed: 04/02/2021   Page: 1 of 7



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12489
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:09-cr-60184-RKA-3


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


PETER EDWIN STUYVESANT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 2, 2021)




Before JILL PRYOR, LUCK, and EDMONDSON, Circuit Judges.
           USCA11 Case: 20-12489           Date Filed: 04/02/2021       Page: 2 of 7



PER CURIAM:



       Peter Stuyvesant, a federal prisoner proceeding pro se, 1 appeals the district

court’s denials of (1) his motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A) and (2) his motion for reconsideration of that denial. No reversible

error has been shown; we affirm. 2

       In 2010, Stuyvesant was convicted of conspiracy to distribute more than five

kilograms of cocaine and for possession with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Because Stuyvesant had a

prior felony drug conviction -- for conspiracy to distribute more than 1,000

kilograms of marijuana -- he was subject to a statutory minimum sentence of 20

years’ imprisonment. The district court imposed a total sentence of 240 months

followed by 10 years’ supervised release. We affirmed Stuyvesant’s sentence on

appeal. See United States v. Stuyvesant, 470 F. App’x 871 (11th Cir. 2012)

(unpublished).




1
 We construe liberally pro se pleadings. See Tannenbaum v. United States, 148 F.3d 1262,
1263 (11th Cir. 1998).

2
 To the extent Stuyvesant seeks to challenge the legality of his sentence, those arguments are
outside the scope of this appeal.

                                                2
              USCA11 Case: 20-12489          Date Filed: 04/02/2021       Page: 3 of 7



         In 2019, Stuyvesant moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018.3 Stuyvesant sought

relief based on his 22 chronic medical conditions, including Hepatitis C,

congestive heart failure, end-stage liver cirrhosis and related complications, and on

his need for a liver transplant.

         The district court denied Stuyvesant’s motion. The district court assumed

for purposes of the motion that Stuyvesant’s end-stage liver cirrhosis was a

“terminal illness” under U.S.S.G. § 1B1.13 comment. (n.1(A)(i)) and, thus,

constituted an “extraordinary and compelling reason” warranting a reduced

sentence. Nevertheless, the district court concluded that compassionate release

was inappropriate because Stuyvesant had failed to demonstrate that he no longer

posed a danger to the community. The district court also later denied Stuyvesant’s

motion for reconsideration of the denial of relief.

         We review for abuse of discretion the district court’s decision about whether

to grant or deny a defendant compassionate release. See United States v. Harris,

No. 20-12023, 2021 U.S. App. LEXIS 6040, at *6 (11th Cir. Mar. 2, 2021); see

also United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020) (explaining the

standard of review for a motion for reduction of sentence under an analogous


3
    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
                                                  3
          USCA11 Case: 20-12489         Date Filed: 04/02/2021     Page: 4 of 7



provision of the First Step Act). A district court abuses its discretion if it applies

an incorrect legal standard or makes findings of fact that are clearly erroneous. See

United States v. Barner, 441 F.3d 1310, 1315 (11th Cir. 2006).

      In 2018, Congress enacted the First Step Act, which, in part, amended 18

U.S.C. § 3582(c)(1)(A) to increase the use and transparency of compassionate

release of federal prisoners. See First Step Act § 603. The statute provides that a

“court may not modify a term of imprisonment once it has been imposed,” except

under certain circumstances. 18 U.S.C. § 3582(c). About compassionate release,

section 3582(c)(1)(A)(i) provides as follows:

      [T]he court . . . may reduce the term of imprisonment . . . after
      considering the factors set forth in section 3553(a) . . . if it finds that .
      . . extraordinary and compelling reasons warrant such a reduction . . .
      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i).

      The policy statements applicable to section 3582(c)(1)(A) provide that -- in

addition to determining whether extraordinary and compelling reasons exist that

might warrant a sentence reduction -- the district court must determine that “the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” See U.S.S.G. § 1B1.13(2); id., comment. (n.1).

In determining the potential danger posed by a defendant, the court considers these


                                            4
          USCA11 Case: 20-12489       Date Filed: 04/02/2021   Page: 5 of 7



factors: (1) the nature and circumstances of the offense, including whether the

offense involved a controlled substance; (2) the weight of the evidence against the

defendant; (3) the defendant’s history and characteristics; and (4) the nature and

seriousness of the danger that would be posed by the defendant’s release. See 18

U.S.C. § 3142(g).

      Contrary to Stuyvesant’s assertion on appeal, the district court applied the

proper legal framework -- as set forth above -- in considering his motion for

compassionate release.

      In determining whether Stuyvesant posed a danger to the community, the

district court said that Stuyvesant’s offenses of conviction involved a controlled

substance and that the evidence of Stuyvesant’s guilt was “strong.” About

Stuyvesant’s history and characteristics, the district court characterized Stuyvesant

as a “repeat drug offender.” In addition, the district court noted that Stuyvesant’s

Hepatitis C and related medical complications had not deterred Stuyvesant from

committing the serious drug offenses underlying his current incarceration. Given

Stuyvesant’s criminal and medical history, the district court found it unlikely that

Stuyvesant’s current health problems would deter him from committing other

controlled-substance crimes in the future.




                                          5
          USCA11 Case: 20-12489        Date Filed: 04/02/2021   Page: 6 of 7



      We cannot conclude that the district court’s factual findings are clearly

erroneous. The record demonstrates that -- when Stuyvesant committed the instant

offenses -- Stuyvesant already suffered from the same serious medical conditions

described in Stuyvesant’s compassionate release motion, including having already

been placed on the liver transplant list. Given that Stuyvesant was a repeat

offender and that his offenses involved substantial amounts of controlled

substances, the district court concluded reasonably that Stuyvesant would continue

to pose a danger to the community despite his deteriorating health.

      On this record, the district court abused no discretion in denying

Stuyvesant’s motion for compassionate release. Nor did the district court abuse its

discretion in denying Stuyvesant’s motion for reconsideration: a motion that

sought chiefly to relitigate issues already addressed by the district court and to

assert arguments and evidence that could have been raised earlier. See Wilchombe

v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (“A motion for

reconsideration cannot be sued to ‘relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.’”). To the

extent Stuyvesant also asserted that he was at increased risk of complications due

to COVID-19, that argument had no bearing on the district court’s dispositive




                                           6
         USCA11 Case: 20-12489     Date Filed: 04/02/2021   Page: 7 of 7



determination about Stuyvesant’s danger to the community.

      AFFIRMED.




                                       7